--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
LEASE
 


THIS LEASE is made and entered into as of the Date of this Lease, by and between
Landlord and Tenant. “Date of this Lease” shall mean the date on which the last
one of the Landlord and Tenant has signed this Lease.
 


W I T N E S S E T H:
 


Subject to and on the terms and conditions of this Lease, Landlord leases to
Tenant and Tenant hires from Landlord the Premises.
 


1.           BASIC LEASE INFORMATION AND DEFINED TERMS. The key business terms
of this Lease and the defined terms used in this Lease are as follows:
 


1.1           Landlord: UNIVERSITY OF SOUTH FLORIDA RESEARCH FOUNDATION,
INCORPORATED, a corporation not for profit under Chapter 617, Florida Statutes,
and a direct support organization of the University of South Florida pursuant to
Section 1004.28, Florida Statutes.
 
 
1.2
Tenant:  LION BIOTECHNOLOGIES, INC., a Nevada corporation.

 
1.3           Building: The Business Partnership Building located at 3802
Spectrum Boulevard, Tampa, Florida 33612-9218. The Building is located within
the Building Project. The square footage of the Building is 96,524.
 
1.4           Building Project: The Building and the parcel of land on which it
is located as legally described in EXHIBIT “A” and all of the other buildings
and improvements located on such land and known as USF Research Park and located
of Fowler Avenue and Bruce B. Downs Boulevard, Tampa.
 
1.5           Premises: Suite 305 and Suite 316 both located on the 3rd floor of
the Building. The Premises are depicted in the sketch attached as EXHIBIT “B”.
EXHIBIT “B” shows the mutually agreed to space plan for the construction of the
Premises. Landlord reserves the right to install, maintain, use, repair, and
replace pipes, ducts, conduits, risers, chases, wires, and structural elements
leading through the Premises in locations that will not materially interfere
with Tenant’s use of the Premises.
 
1.6           Rentable and Usable Area of the Premises: Suite 305 is 2,995
usable square feet and 3,495 rentable square feet and Suite 316 is 1,388 usable
square feet and 1,620 rentable square feet. The total square footage of the
Premises is 4,383 usable square feet and 5,115 rentable square feet. This square
footage figure is a stipulated amount, agreed upon by the parties, and
constitutes a material part of the economic basis of this Lease and the
consideration to Landlord in entering into this Lease.
 
1.7           Commencement Date: The earlier to occur of (a) the date when
Tenant takes possession of the Premises for the conduct of its business, or (b)
the date of substantial completion of the Tenant Improvements. Substantial
completion shall mean the date that a Certificate of Occupancy or its equivalent
is issued by the appropriate local government entity concerning the Tenant
Improvements, notwithstanding the punchlist items or insubstantial details
concerning construction, decoration, or mechanical adjustment remain to be
performed.

 
 

--------------------------------------------------------------------------------

 
 
1.8           Lease Term: A term commencing on the Commencement Date and
continuing for 60 full calendar months (plus any partial calendar month in which
the Commencement Date falls), as extended or sooner terminated under the terms
of this Lease.
 
 
1.9
Base Rent: The following amounts (which do not include sales tax):

 


Period
Rate Per Square Foot
Monthly Base Rent
Period Base Rent
Months 1-12
$24.50
$10,443
$125,316
Months 13-24
$25.24
$10,759
$129,108
Months 25-36
$25.99
$11,078
$132,936
Months 37-48
$26.77
$11,411
$136,932
Months 49-60
$27.57
$11,752
$141,024

 
1.10           Allocated Share: 5.299%. This share is a stipulated percentage,
agreed upon by the parties, and constitutes a material part of the economic
basis of this Lease and the consideration to Landlord in entering into this
Lease.
 
1.11           Security Deposit: $11,174 (one month’s Base Rent plus 7% sales
tax) to be delivered to Landlord upon Tenant’s execution of this Lease.
 
1.12           Tenant’s Notice Address: 21900 Burbank Boulevard, 3rd Floor,
Woodland Hills, California 91367.
 
1.13  Landlord’s Notice Address: 3802 Spectrum Boulevard, Suite 100, Tampa,
Florida 33612.
 
1.14           Tenant  Improvement  Allowance: $30.00  per  rentable  square  foot,  to  be  paid  in
accordance with the Tenant Improvements section of this Lease.
 
 
1.15
Tenant’s Broker:  NONE.

 
 
1.16
Landlord’s Broker:  NONE.

 
1.17           Guarantor:  NONE and any other party who subsequently guarantees
all or any part of Tenant’s obligations under this Lease.
 
1.18           Other Defined Terms: An index of the other defined terms used in
this Lease is set forth below with a cross-reference to the section of the Lease
in which the definition of such term can be found:



 
DEFINITION
ARTICLE OF LEASE
Alterations
Alterations
Base Year
Operating Costs
Cards
Parking
Comparative Year
Operating Costs
Common Areas
Common Areas


 
 

--------------------------------------------------------------------------------

 
 



 
DEFINITION
ARTICLE OF LEASE
Date of this Lease
Introductory Paragraph
Operating Costs
Operating Costs
Parking Areas
Parking
Parking Ratio
Parking
Prime Rate
Default
Real Estate Taxes
Operating Costs
Rent
Rent
Rules and Regulations
Use
 
Unavoidable Delay
Impossibility of Performance

 
  2.     TERM.
 
2.1           General. Tenant shall have and hold the Premises for the Lease
Term. The Lease Term shall commence on the Commencement Date. Landlord shall
determine the Commencement Date as provided in Basic Lease Information and
Defined Terms article of this Lease and shall notify Tenant in writing of the
date so determined within 30 days following the Commencement Date. Tenant shall,
if Landlord so requests, thereafter execute a letter confirming the Commencement
Date and the expiration date of this Lease in the form of EXHIBIT "E". Landlord
shall use its commercially reasonable efforts to deliver the Premises, with all
of the Tenant Improvements substantially complete, 90 days from the execution of
this Lease subject to 9.3 Tenant Improvements. Notwithstanding anything to the
contrary in this Lease, Landlord shall deliver the Premises free of all
hazardous materials, in compliance with all applicable laws (including, without
limitation, ADA), free of leakage, and with all building systems in good
operating order.
 
2.2           Early Occupancy. Landlord will permit Tenant to enter the Premises
for 15 days prior to the Commencement Date for the purpose of installing
Tenant's computer and telephone cabling  and installing fixtures, furniture, and
equipment, provided that Tenant's access to the Premises shall be subject to all
of the terms and provisions of the Lease, except as to the payment of Rent.
Landlord may restrict Tenant's access to the Premises if Landlord reasonably
determines that the commencement or continuation, or both, of such work
interferes with, hampers, or prevents completion of the Tenant Improvements. Any
entry by Tenant in the Premises prior to the Commencement Date shall be at
Tenant's sole risk and subject to Tenant providing Landlord with prior written
notice of its intended access. Tenant shall adopt a schedule for construction
and installation of any work to be performed on behalf of Tenant in addition to
the Tenant Improvements in conformance with Landlord's schedule for the Tenant
Improvements and shall conduct its work in such a manner as to maintain
harmonious labor relations and so not as to interfere unreasonably with or delay
the Tenant Improvements. If Tenant elects to perform any work utilizing a
contractor other than Landlord or the contractor performing the Tenant
Improvements, all such work shall be subject to the administrative supervision
of Landlord and the contractor performing the Tenant Improvements, at no charge
to Tenant.
 
3.           USE. Tenant shall continuously use and occupy the Premises only for
general office and laboratory purposes directly related to the business
conducted by Tenant as of the Date of this Lease. Tenant shall not use or permit
or suffer the use of the Premises for any other business or purpose. Tenant
shall conform to the Rules and Regulations. “Rules and Regulations” shall mean
the rules and regulations for the Building promulgated by Landlord from time to
time. The Rules and Regulations which apply as of the Date of this Lease are
attached as EXHIBIT “D”.

 
 

--------------------------------------------------------------------------------

 
 
4.           RENT. Tenant shall pay to Landlord in lawful United States currency
the Base Rent. On the execution of this Lease by Tenant, Tenant shall pay to
Landlord the installments of Base Rent for the first month of the Lease Term for
which Rent is due and not abated. Base Rent and additional rent for Operating
Costs are hereafter referred to collectively as "Monthly Rent". All Monthly Rent
shall be payable in equal monthly installments, in advance, beginning on the
Commencement Date, and continuing on the first day of each and every calendar
month thereafter during the Lease Term. Unless otherwise expressly provided, all
monetary obligations of Tenant to Landlord under this Lease, of any type or
nature, other than Base Rent, shall be denominated as additional rent. Except as
otherwise provided, any additional rent payments invoiced separately of Monthly
Rent installments are due thirty days after delivery of an invoice. Tenant shall
pay monthly to Landlord any sales, use, or other tax (excluding state and
federal income tax) now or hereafter imposed on any Rent due under this Lease
unless exempted by law. The term “Rent” when used in this Lease shall include
Base Rent and all forms of additional rent referred to collectively as “Monthly
Rent”. All Rent shall be paid to Landlord without demand, setoff, or deduction
whatsoever, except as specifically provided in this Lease, at Landlord’s Notice
Address, or at such other place as Landlord shall designate in writing to
Tenant. Tenant’s obligations to pay Rent are covenants independent of the
Landlord’s obligations under this Lease.
 
 
5.
OPERATING COSTS.

 


5.1           General. Tenant shall pay to Landlord its Allocated Share of
Operating Costs in accordance with the terms and provisions of this article.
 


 
5.2
Defined Terms:  The following terms shall have the following definitions:

 
 
5.2.1
“Base Year” shall mean Landlord’s fiscal year of July 1, 2014 – June 30, 2015.

 
 
5.2.2
“Comparative Year” shall mean each fiscal year subsequent to the Base Year.

 
5.3           Real Estate Taxes. The term “Real Estate Taxes” shall mean the
total of all taxes, assessments, and other charges by any governmental or
quasi-governmental authority, including real and personal property (used in
connection with Landlord’s operation and management of the Building) taxes,
transit and other special district taxes, franchise taxes, and solid waste
assessments that are assessed, levied or in any other manner imposed on the
Building. If a tax shall be levied against Landlord in substitution in whole or
in part for the Real Estate Taxes or otherwise as a result of the ownership of
the Building, then the other tax shall be deemed to be included within the
definition of “Real Estate Taxes”. “Real Estate Taxes” shall also include all
costs incurred by Landlord in contesting the amount of the assessment of the
Building made for Real Estate Tax purposes, including attorneys’, consultants’,
and appraisers’ fees, and any credit or refund received shall be credited to
Tenant as to its Allocated Share. With respect to any assessments or taxes for
which Landlord has the right to elect to make a lump sum payment, or cause such
assessment or tax to be amortized and paid over a period of time, Landlord shall
include in the definition of Real Estate Taxes only the amortized portion
(calculated at the longest period of time permitted by such taxing authority) of
such taxes and assessments (regardless of any applicable interest charges). If
Landlord elects to prepay standard real estate property taxes assessed for a
fiscal year in one lump sum, rather than over time, in order to obtain the
benefit of a discount, such payment shall be included within the definition of
Real Estate Taxes, except that during any fiscal year in which this Lease is
only in effect for a portion of the year, the Tenant’s Allocated Share shall be
prorated.

 
 

--------------------------------------------------------------------------------

 
 
5.4           Operating Costs. The term “Operating Costs” shall mean the total
of all of the costs incurred by Landlord relating to the ownership, operation,
and maintenance of the Building and the services provided tenants in the
Building. By way of explanation and clarification, but not by way of limitation,
Operating Costs will include the costs and expenses incurred for the following:
Real Estate Taxes; pest control; trash and garbage removal (including dumpster
rental); porter and matron service; security; Common Areas decorations; repairs,
maintenance, and alteration of building systems, Common Areas, and other
portions of the Building to be maintained by Landlord; amounts paid under
easements or other recorded agreements affecting the Building, including
assessments paid to property owners’ associations; repairs, maintenance,
replacements, and improvements that are appropriate for the continued operation
of the Building as a first class building (excluding capital improvements,
except to the extent such costs are incurred either to (a) comply with laws
passed after the Commencement Date; or (b) for capital improvements made to
reduce Operating Costs; and any costs of capital improvements shall be
amortized, on a straight-line basis, over the useful life of the improvement);
improvements in security systems; materials, tools, supplies, and equipment to
enable Landlord to supply services that Landlord would otherwise have obtained
from a third party; expenditures designed to result in savings or reductions in
Operating Costs; landscaping, including fertilization and irrigation supply;
parking area maintenance and supply; reasonable and competitive property
management fees; an onsite management office charged at an amount that is
reasonable and comparable to similar buildings and projects in the same
geographic area; all utilities serving the Building and not separately billed to
or reimbursed by any tenant of the Building; cleaning; window washing, and
janitorial services; all insurance customarily carried by owners of comparable
buildings or required by any mortgagee of the Building; supplies; service and
maintenance contracts for the Building; wages, salaries, and other benefits and
costs of employees of the Landlord up to and including the building manager
(including a pro rata share only of the wages and benefits of employees who are
employed at more than one building; which pro rata share shall be determined by
Landlord and shall be based on Landlord’s estimate of the percentage of time
spent by the employees at the Building); legal, accounting, and administrative
costs not associated with tenanting the building; and uniforms and working
clothes for employees and the cleaning of them. Landlord may contract for the
performance of some or all of the management and maintenance functions generally
described in this section with entities that are affiliated with Landlord.
Operating Costs shall also include an allocated share of other costs which would
fall within the definition of Operating Costs were they incurred as to the
Building, but which are incurred or borne by Landlord and (a) which relate to
amenities serving the Building, such as, but not limited to, parking facilities,
or (b) which relate to the entire Building Project such as, but not limited to,
protection and security, expenses of the management office for the Building
Project, property management fees, general and administrative costs, salaries
and related expenses of employees. Landlord will make the allocations of these
costs to the Building in good faith. However, Tenant specifically acknowledges
that the making of allocations requires the exercise of business judgment which
could be subject to differing opinions. Accordingly, Landlord’s allocations will
be upheld unless Tenant can prove that the allocations have been made in bad
faith and are arbitrary and discriminatory as to Tenant. Notwithstanding
anything to the contrary in this Lease, Operating Costs shall not include
depreciation of the Building or the Building Project; principal, interest,
points and fees on debt or amortization payments, and late payment penalties and
interest on any real property mortgages or deeds of trust, and other costs of
financing or refinancing the Building or the Building Project; costs of capital
improvements, except as specifically permitted above; costs incurred to bring
the Building or Premises into in full compliance with all governmental
regulations, ordinances and laws that were in effect at the effective date of
this Lease; costs to remove or otherwise remediate hazardous materials or comply
with laws regulating hazardous materials; any bad debt loss, rent loss or
reserves for bad debts or rent loss and reserves for Operating Costs or capital
improvements; and the cost of goods or services paid to Landlord, or to any
subsidiary or affiliate of Landlord, to the extent such costs exceed the costs
of comparable goods or services delivered or rendered by unaffiliated third
parties.

 
 

--------------------------------------------------------------------------------

 
 
5.5           Variable Operating Costs. If during any year (including the Base
Year) the entire Building is not occupied or Landlord is not furnishing
utilities or services to all of the premises in the Building, then the variable
Operating Costs for such year shall be “grossed up” (using reasonable
projections and assumptions) to the amounts that would apply if the entire
Building were completely occupied and all of the premises in the Building were
provided with the applicable utilities or services. Variable Operating Costs are
Operating Costs that are variable with the level of occupancy of the Building
(such as janitorial services, utilities, refuse and waste disposal, and
management fees).
 
5.6           Additional Rent: If the Operating Costs for any Comparative Year
shall be greater than the Operating Costs for the Base Year, Tenant shall pay to
Landlord an amount equal to Tenant’s Allocated Share of the excess of the
Operating Costs for the Comparative Year over the Operating Costs for the Base
Year, however any additional costs owed by Tenant shall be capped at five
percent (5%) over the proceeding year’s operating expenses.
 
5.7           Payment. Landlord shall deliver to Tenant, within 75 days from the
end of the year, the actual Operating Costs for the Base Year. Landlord shall
reasonably estimate the Operating Costs that will be payable for each fiscal
year. Tenant shall pay one-twelfth of Tenant’s Allocated Share of the estimated
Operating Costs monthly in advance commencing on July 1, 2015, together with the
payment of Base Rent. Should any assumptions used in creating a budget change,
Landlord may adjust the estimated monthly Operating Costs payments to be made by
Tenant by notice to Tenant. After the conclusion of each fiscal year, Landlord
shall furnish Tenant a statement of the actual Operating Costs for the year and
an adjustment shall be made between Landlord and Tenant with payment to or
repayment by Landlord, as the case may require. Tenant waives and releases any
and all objections or claims relating to Operating Costs for any fiscal year
unless, within 60 days after Landlord provides Tenant with the annual statement
of the actual Operating Costs for the fiscal year, Tenant provides Landlord
notice that it disputes the statement and specifies the matters disputed. If
Tenant disputes the statement then, pending resolution of the dispute, Tenant
shall pay the Rent in question to Landlord in the amount provided in the
disputed statement.
 
5.8           Cap on Controllable Costs. Notwithstanding anything contained in
this Lease to the contrary, for purposes of computing Tenant's Allocated Share
of Operating Costs, Controllable Costs (as defined in this paragraph) for any
fiscal shall not exceed the Cap Amount (as defined in this paragraph) for that
fiscal year. The "Cap Amount" for any given fiscal year during the Lease Term
shall be an amount determined by increasing the Controllable Costs for the
fiscal year in which the Commencement Date occurs by 5% per annum on a
cumulative basis. "Controllable Costs" shall mean all Operating Costs other than
the costs of Real Estate Taxes, all insurance related costs, all utility and
waste collection related costs, costs resulting from acts of God, and all costs
incurred in complying with changes in the law that were enacted after the
Commencement Date. In addition, the Cap Amount shall exclude increases in
Controllable Costs resulting from any increases in governmentally mandated
minimum hourly wage rates in effect as of the Date of this Lease.
 
5.9           Alternate Computation. Instead of including in Operating Costs
certain costs, Landlord may bill Tenant, and Tenant shall pay for those costs,
in any one or a combination of the following manners: (a) direct charges for
services provided for the exclusive benefit of the Premises that are subject to
quantification; (b) based on a formula that takes into account the relative
intensity or quantity of use of utilities or services by Tenant and all other
recipients of the utilities or services, as reasonably determined by Landlord;
or (c) pro rata based on the ratio that the Rentable Area of the Premises bears
to the total rentable area of the tenant premises within the Building or the
Building Project, as the case may be, that are benefited by such costs.
 

 
 

--------------------------------------------------------------------------------

 
 
 
6.
ASSIGNMENT OR SUBLETTING.

 
6.1           General. Except as otherwise provided in Section 6.2, Tenant may
not transfer any of its rights under this Lease, voluntarily or involuntarily,
whether by merger, consolidation, dissolution, operation of law, or any other
manner, without Landlord's consent, which shall not be unreasonably withheld;
provided, however, that it shall not be unreasonable for Landlord to deny
consent if the proposed usage is not in compliance with the covenants governing
the Building Project. Without limiting the generality of the foregoing, Tenant
may not sublease, assign, mortgage, encumber, permit the transfer of ownership
or control of the business entity comprising Tenant, or permit any portion of
the Premises to be occupied by third parties. Consent by Landlord to a transfer
shall not relieve Tenant from the obligation to obtain Landlord's consent to any
further transfer. Tenant shall remain fully liable for all obligations under
this Lease following any such transfer. The joint and several liability of
Tenant, and any successor in interest of Tenant (by assignment or otherwise)
under this Lease shall not in any way be affected by any agreement that modifies
any of the rights or obligations of the parties under this Lease or any waiver
of, or failure to enforce, any obligation under this Lease.  If Landlord
consents to any transfer, Tenant shall pay to Landlord, on demand, an
administrative fee of
$1,000 and will reimburse Landlord for all of Landlord's reasonable attorneys'
fees and costs associated with Landlord's consent. Any transfer by Tenant in
violation of this article shall, at Landlord's option, be void.
 
6.2           Permitted Transfers. Notwithstanding Section 6.1, Landlord's
consent will not be required as to any change in the shareholders of Tenant, or
a transfer to a Tenant Affiliate, or to any entity into or with which Tenant may
be merged or consolidated or by which it is acquired (a "Permitted Transfer"),
provided that the resulting entity through merger, acquisition or circulation
shall own all or substantially all of the assets of Tenant and is sufficiently
creditworthy to meet the obligations of the Lease. The form of any agreement of
assignment or any sublease shall otherwise comply with the terms and conditions
of this article, the significant purpose of any such transfer shall not be to
avoid the restrictions on transfer otherwise imposed under this article. For
purposes of this Section 6.2, a “Tenant Affiliate” shall mean only a
wholly-owned subsidiary of Tenant. Use of the Premises must remain consistent
with the USF Research Park covenants.
 
 
7.
INSURANCE.

 
7.1           Tenant’s Insurance. From the date Landlord grants Tenant access to
the Premises and continuously throughout the Term, Tenant shall maintain the
following insurance coverages.
 
7.1.1           Commercial General Liability. Commercial general liability
insurance, including contractual liability, on an occurrence basis, on the then
most current Insurance Services Office (ISO) form, with combined single limits
of $3 million per occurrence for death, bodily injury, and property damage,
which coverage limits may be effected with umbrella coverage.
 
7.1.2           Property. Property insurance on the ISO causes of loss-special
form, in an amount adequate to cover 100% of the replacement costs, without
co-insurance, of all of Tenant’s property at the Premises.  The Landlord shall
not be liable to the Tenant or any other person for any injury, loss or damage
to property or to any person on the Premises. Landlord is not required to carry
or provide any insurance on any person or property on the Premises.
 

 
 

--------------------------------------------------------------------------------

 
 
7.1.3           Workers’ Compensation. Workers’ compensation insurance covering
Tenant and its employees for all costs, statutory benefits, and liabilities
under state workers’ compensation, disability, and similar laws.
 
7.1.4           Other Insurance. Such other insurance as may be reasonably
required by Landlord that is consistent with the type and amount of insurance
required by other landlords of comparable properties in the same geographic area
as the Premises.
 
7.2           Insurance Requirements. All insurance policies shall be written
with insurance companies having a policyholder rating of at least “A-“ and a
financial size category of at least “Class XII” as rated in the most recent
edition of “Best’s Key Rating Guide” for insurance companies. The commercial
general liability insurance policy shall name Landlord and Landlord’s directors,
officers, partners, agents, employees and managing agent as additional insureds.
Tenant shall provide at least 30 days’ prior notice to Landlord if any policy
required hereunder is terminated or modified in any way that would materially
decrease the protection afforded Landlord under this Lease. Tenant shall furnish
evidence of insurance (on ACORD 27 or other form acceptable to Landlord).
Coverage amounts for the commercial general liability insurance may be increased
after commencement of the third full year of the Lease Term, if Landlord shall
reasonably determine that an increase is necessary for adequate protection and
such increase is consistent with the insurance maintained by similarly situated
landlords of comparable buildings of similar quality in the Northeast Tampa
market area.
 
7.3           Landlord’s Insurance. Landlord shall maintain special form
property insurance on the Building in an amount not less than 80% of the
replacement cost of the Building and commercial general liability insurance
relating to the Building and its appurtenances in an amount not less than $3
million per occurrence. In addition, Landlord may, at its option, maintain
coverages in excess of the minimum limits set forth in this section and
additional coverages. The total cost of all insurance maintained by Landlord
under this section shall be included in Operating Costs to the extent provided
in Section 5.4.
 
7.4           Waiver of Subrogation. Landlord and Tenant each expressly,
knowingly, and voluntarily waive and release any claims that they may have
against the other or the other’s employees, agents, or contractors for damage to
its properties and loss of business (specifically including loss of Rent by
Landlord and business interruption by Tenant) as a result of the acts or
omissions of the other party or the other party’s employees, agents, or
contractors (specifically including the negligence of either party or its
employees, agents, or contractors and the intentional misconduct of the
employees, agents, or contractors of either party), to the extent any such
claims are covered (without regard to losses not compensated as a result of such
things as coinsurance adjustments or deductibles) by the workers’ compensation
and property insurance described in this Lease, the ISO forms of business income
and extra expense insurance policies, even if not maintained by Tenant, or other
property insurance that either party may carry at the time of an occurrence.
Landlord and Tenant shall each, on or before the earlier of the Commencement
Date or the date on which Tenant first enters the Premises for any purpose,
obtain and keep in full force and effect at all times thereafter a waiver of
subrogation from its insurer concerning the workers’ compensation and all forms
of property insurance maintained by it for the Building.

 
 

--------------------------------------------------------------------------------

 
 
 
8.
DEFAULT.

 
8.1           Events of Default.  Each of the following shall be an event of
default under this Lease:
(a) Tenant fails to make any payment of Rent within five (5) business days of
the date following receipt of notice of nonpayment; or (b) Tenant fails to
perform any other obligation under this Lease within fifteen (15) days following
receipt of notice of the obligation that is to be cured, and such additional
time as may be required to complete the cure so long as Tenant has commenced the
cure within such fifteen (15) day period and diligently prosecutes the cure to
completion; or (c) Tenant or any Guarantor for Tenant’s obligations under this
Lease becomes bankrupt or insolvent or makes an assignment for the benefit of
creditors or takes the benefit of any insolvency act, or if any debtor
proceedings be taken by or against Tenant or any Guarantor; or (d) Tenant
abandons the Premises, which includes a monetary default; (e) Tenant transfers
this Lease in violation of the Assignment or Subletting article; or (f) Tenant
fails to deliver an estoppel certificate within the time period required by the
Estoppel Certificates article of this Lease, following a two business day notice
and cure period.
 
8.2           Remedies. In addition to all remedies provided by law, if Tenant
defaults and such default is not cured within the time periods described in
Section 8.1, Landlord may terminate this Lease or Tenant’s right of possession
of the Premises (without terminating this Lease) by notice to Tenant. If
Landlord terminates this Lease or Tenant’s right of possession, Tenant shall
remain liable for all Rent owed by the full Lease Term. In addition, Landlord
may declare the entire balance of all forms of Rent due under this Lease for the
remainder of the Lease Term to be forthwith due and payable and may collect the
then present value of the Rents (calculated using a discount rate equal to the
discount rate of the branch of the Federal Reserve Bank closest to the Premises
in effect as of the date of the default). Landlord shall account to Tenant, at
the date of the expiration of the Lease Term, for the net amounts (taking into
consideration marketing/advertising costs, legal expenses, brokerage
commissions, “free rent”, moving costs, or other incentives granted, and the
cost of improvements to the Premises required by replacement tenants) actually
collected by Landlord as a result of a reletting.
 
8.3           Landlord’s Right to Perform. If Tenant defaults and such default
is not cured within the time periods described in Section 8.1, Landlord may, but
shall have no obligation to, perform the obligations of Tenant, and if Landlord,
in doing so, makes any expenditures or incurs any obligation for the payment of
money, including reasonable attorneys’ fees, the sums so paid or obligations
incurred shall be paid by Tenant to Landlord within 15 days of rendition of a
bill or statement to Tenant therefor.
 
8.4           Late Charges and Interest. If any payment due Landlord under this
Lease shall not be paid within five days of the date when due, Tenant shall pay,
in addition to the payment then due, an administrative charge equal to the
greater of (a) 5% of the past due payments; or (b) $250. All payments due
Landlord under this Lease shall bear interest at the lesser of: (a) the Prime
Rate in effect as of the date when the installment was due, plus 500 basis
points, or (b) the highest rate of interest permitted to be charged by
applicable law, accruing from the date the obligation arose through the date
payment is actually received by Landlord. “Prime Rate” shall mean the rate (or
the average of rates, if more than one rate appears) inserted in the blank of
the “Money Rate” Section of the Wall Street Journal (Eastern Edition) in the
section reading “Prime Rate        %.”
 
8.5           Limitations. None of Landlord’s officers, employees, agents,
directors, shareholders, partners, or affiliates shall ever have any personal
liability to Tenant under this Lease. No person holding Landlord’s interest
under this Lease shall have any liability after such person ceases to hold such
interest,

 
 

--------------------------------------------------------------------------------

 



 
except for any liability accruing while such person held such interest and
except ensuring that the Security Deposit is either refunded to Tenant or
delivered to any purchaser of Landlord’s interest in this Lease. Except with
respect to remedies or rights of reimbursement to which the Tenant may be
entitled under Section 18 herein,
TENANT SHALL LOOK SOLELY TO LANDLORD’S ESTATE AND INTEREST IN THE BUILDING FOR THE SATISFACTION OF ANY RIGHT OR REMEDY OF TENANT UNDER THIS LEASE,
AND NO OTHER ASSETS OF LANDLORD SHALL BE SUBJECT TO
LEVY, EXECUTION, OR OTHER ENFORCEMENT PROCEDURE FOR THE SATISFACTION OF TENANT’S RIGHTS OR REMEDIES UNDER THIS LEASE, OR ANY OTHER LIABILITY OF
LANDLORD TO TENANT OF WHATEVER KIND OR NATURE. Tenant waives any claims against
Landlord that Tenant does not make in writing within 120 days of the onset of
the cause of such claim. Landlord and Tenant each waive all rights (other than
rights under the End of Term article) to consequential damages, punitive
damages, or special damages of any kind except with respect to any reimbursement
obligations that Landlord may have to Tenant for damages or injuries claimed by
third parties under Section 18 herein.
 
8.6           Presumption of Abandonment. It shall be conclusively presumed that
Tenant has abandoned the Premises if Tenant fails to keep the Premises open for
business during regular business hours for ten consecutive business days while
in monetary default. Any grace periods set forth in this article shall not apply
to the application of this presumption.
 
9.           ALTERATIONS. “Alterations” shall mean any alteration, addition, or
improvement in or on or to the Premises of any kind or nature made by or on
behalf of Tenant (excluding the initial Tenant Improvements).
 
9.1           Consent Required. Tenant shall make no Alterations without the
prior written consent of Landlord, which consent may be arbitrarily withheld;
provided, however, Landlord will not unreasonably withhold or delay consent to
nonstructural interior Alterations, provided that they do not affect utility
services or plumbing and electrical lines or other systems of the Building
Project, are not visible from outside the Premises, and do not require other
alterations, additions, or improvements to portions of the Building Project
outside the Premises (collectively, “Non-structural Alterations”). Further,
Landlord’s consent shall not be required for Non-Structural Alterations of a
cosmetic nature, such as paint, carpet, hanging photos, etc.
 
 
9.2   Conditions.  All Alterations shall be performed in accordance with the
following:

 
9.2.1           All Alterations requiring a building permit shall be performed
in accordance with plans and specifications first submitted to Landlord for its
prior written approval, which approval shall not be unreasonably withheld.
Landlord shall be given, in writing, a good description of all other
Alterations. Any changes in or deviations from the plans originally approved by
Landlord must be similarly approved by Landlord.
 


9.2.2           All Alterations shall be done in a good and workmanlike manner.
Tenant shall, before the commencement of any Alterations, obtain and exhibit to
Landlord any governmental permit required for the Alterations and certificates
evidencing the existence of commercial general liability, and workers'
compensation insurance complying with the requirements of the Insurance article
of this Lease. All Alterations performed by or on behalf of Tenant shall comply
with Landlord's standards, guidelines, and procedures for construction in the
Building Project.

 
 

--------------------------------------------------------------------------------

 
 
 
9.2.3           All Alterations shall be done in compliance with all other
applicable provisions of this Lease and with all applicable laws, ordinances,
directives, rules, and regulations of governmental authorities having
jurisdiction, including the ADA and all laws dealing with the abatement,
storage, transportation, and disposal of asbestos or other hazardous materials,
which work, if required, shall be effected by contractors and consultants
approved by Landlord and in strict compliance with all applicable laws.
Notwithstanding anything to the contrary contained in this article, Tenant shall
not penetrate or disrupt the structural columns of the building located within
the Premises or any area within three feet of any structural column, in
performing any Alterations.
 
9.2.4           All work shall be performed by contractors having, in the
reasonable opinion of Landlord, the proper qualifications. Tenant shall provide
Landlord with the name of the Tenant's contractor, a copy of the contractor's
licenses to do work in the subject jurisdiction(s), a Contractor's Qualification
Statement in the most current American Institute of Architects form, a copy of
the executed contract between the Tenant and its contractor, a copy of the
contractor's work schedule, and contractor’s certificate of insurance naming
Landlord and any other delegates as additional insured.
 
9.2.5           All work to be performed by Tenant shall be done in a manner
that will not unreasonably interfere with or disturb other tenants and occupants
of the Building Project. Tenant shall submit to Landlord a plan for execution of
the work indicating in reasonable detail the manner in which the work shall be
prosecuted in view of the necessity of minimizing noise and inconvenience to the
users of the Building Project and shall allow Landlord access to review the
progress of the work upon request. The plan shall be subject to the reasonable
approval of Landlord. The plan shall provide that all portions of the work
involving excessive noise or inconvenience to other users of the Building
Project shall be done after Normal Business Hours.
 
9.2.6           Any damage to any part of the Building Project that occurs as a
result of any Alterations shall be promptly repaired by Tenant to the reasonable
satisfaction of Landlord.
 
9.2.7           Tenant and its contractor and all other persons performing any
Alterations shall abide by Landlord's job site rules and regulations and fully
cooperate with Landlord's construction representative(s) in coordinating all of
the work in the Building Project, including hours of work, parking, and use of
the construction elevator.
 
9.2.8           All Alterations will comply with the requirements of any energy
efficiency program offered by the electric service provider to the Building
Project.
 
 
9.2.9   Landlord, or its agent or contractor, may supervise the performance of
any Alterations.

 
9.2.10           Landlord, or its agent or contractor, may supervise the
performance of any Alterations if requested by Tenant and, if so, Tenant shall
pay to Landlord an amount equal to 5% of the cost of the work as a fee for
supervision and coordination of the work and as reimbursement for expenses
incurred by Landlord in connection with Landlord's supervision and coordination.
 
 
9.3
Tenant Improvements.

 
9.3.1           Definitions. The following terms shall have the following
definitions:  (a) "Plans" shall mean plans and specifications for the
improvements to the Premises desired by Tenant;   (b) "Tenant Improvements"
shall mean all of the work described in the Plans and any extra work or changes
performed under revisions to the Plans; and (c) "Work Cost" shall mean the
aggregate of (i) engineering and architectural and other design fees for the
Tenant Improvements, plus (ii) filing fees, permit costs, governmental
requirements, testing and inspection costs, incurred for or necessitated by the
Tenant Improvements, plus (iii) all costs of demolition of any existing
improvements in the Premises, plus (iv) the actual cost of all labor and
materials furnished in connection with the Tenant Improvements, including all
costs associated with extra work or change orders. Landlord will not charge for
its review of plans and supervision of construction, or for standard parking,
elevator or dock usage, utilities, security or overtime construction costs.
 
 
 

--------------------------------------------------------------------------------

 


9.3.2           Tenant Improvement Allowance. If and for as long as Tenant is
not in default under this Lease beyond any applicable grace period, Tenant shall
be entitled to a fixed price tenant improvement allowance in the amount set
forth in the Basic Lease Provisions of this Lease. The tenant improvement
allowance shall be applied to the Work Cost. Tenant shall pay the entire amount
of the Work Cost which is in excess of the allowance. When Landlord has entered
into a contract for the Tenant Improvements, Landlord will provide Tenant a
notice setting forth the expected total Work Cost. Within ten business days of
Landlord's delivery of such notice, Tenant shall pay to Landlord the amount, if
any, by which the anticipated Work Cost exceeds the amount of the tenant
improvement allowance. If the Work Cost is less than the allowance, the balance
may be used by Tenant for moving costs, cabling, furniture, fixtures and
equipment.
 
9.3.3           Plans. Tenant will cooperate fully with Landlord and Landlord's
architect and engineer to facilitate the preparation of the Plans. Tenant will
respond promptly to any requests for information submitted by Landlord and
Landlord's architect and engineer. Upon request by Landlord, Tenant will meet
promptly with Landlord's architect and engineer to review and discuss the Plans.
Promptly following the completion of the Plans, Landlord shall cause the Plans
to be delivered to Tenant for Tenant's written approval. Tenant's approval of
the Plans shall not be unreasonably withheld. Tenant must notify Landlord of its
approval or disapproval of the Plans within ten business days of Landlord's
delivery thereof to Tenant. Tenant's failure to respond to Landlord's submission
of the Plans within the ten business-day period shall constitute a Delay. The
commissioning by Landlord of the Plans and any approval by Landlord of any
similar plans and specifications for any other Alterations or the supervision by
Landlord of any work performed on behalf of Tenant shall not:
(a) imply Landlord's approval of the quality of design or fitness of any
material or device used; (b) imply that the Plans are in compliance with any
codes or other requirements of governmental authority; (c) impose any liability
on Landlord to Tenant or any third party; or (d) serve as a waiver or forfeiture
of any right of Landlord.
 
9.3.4           Contractor. Landlord shall, in its reasonable discretion, select
a licensed Florida general contractor to perform the Tenant Improvements who has
provided a cost estimate that is acceptable to Landlord and Tenant, in their
reasonable judgment, and includes a competitive process. Within ten days after
receipt of the contractor's estimate of the anticipated Work Cost, Tenant shall
pay Landlord the difference between the estimated Work Cost and the tenant
improvement allowance, or shall modify its Plans to accommodate budgetary
constraints subject to Section 9.3.8. Landlord may utilize the Building shell
subcontractors for the following trades: mechanical, electrical, plumbing and
fire sprinkler, and roofing, and shall require that their fees be reasonable and
competitive. If costs of other trades are significant, they shall be
competitively sourced.
 
9.3.5           Performance of Improvements. Landlord shall perform the Tenant
Improvements in a good and workmanlike manner, using Building standard
materials. Other than as set forth in the preceding sentence, Landlord has made
no representation or promise as to the condition of the Premises and is in
compliance with all applicable laws, including the ADA. Tenant has inspected the
Premises and is fully familiar with the physical condition of the Premises, and
shall accept the Premises in its then existing "as-is," "where-is" condition.
Landlord shall not perform any work other than the Tenant Improvements and shall
not perform any work as to any portions of the Premises not specifically
addressed in the description of the Tenant Improvements. Notwithstanding the
foregoing, Landlord warrants that the Tenant Improvements shall be free from
defects in materials and workmanship for a period of one year from the
Commencement Date. Landlord shall correct any defects reported to it within the
one-year warranty period. Landlord has made no other warranty, express or
implied, or representation as to fitness or suitability. Except under the
express warranty provided in this paragraph, Landlord shall not be liable for
any latent or patent defect in the Premises.

 
 

--------------------------------------------------------------------------------

 
 
9.3.6           Changes. Tenant shall have the right to make changes from time
to time in the Plans by submitting to Landlord requests for changes. If the cost
of any changes, as estimated by the contractor, will exceed any remaining
balance of the tenant improvement allowance (after deducting the most current
estimate of the Work Cost before the change in question), Tenant shall pay to
Landlord the amount of the excess within ten days of receipt of a notice from
Landlord as to the amount. Until Landlord has received full payment of the
increases, Tenant shall not be permitted to occupy the Premises notwithstanding
that Tenant's obligation to pay rent under this Lease remains in full force and
effect.
 
9.3.7   Additional Work. Tenant shall perform all work not shown on the Plans at
its sole expense.
 
9.3.8           Delays. If Landlord or the general contractor is delayed in
substantially completing the Tenant Improvements as a result of the occurrence
of any Delay (as hereafter defined), then, for purposes of determining the
Commencement Date, the date of substantial completion shall be deemed to be the
day that the Tenant Improvements would have been substantially completed absent
any Delay(s). For purposes of this provision each of the following shall
constitute a "Delay":
 
(1)           Tenant's failure to furnish information or to respond to any
request by Landlord or any design consultant for any approval within any time
period prescribed, or if no time period is prescribed, within ten business days
of a request, including any information required to prepare the Plans; or
 
(2)           Tenant's insistence on materials, finishes, or installations that
have long lead times after having first been informed that the materials,
finishes, or installations will cause a Delay; or
 
 
(3)
changes in the Plans including but not limited to Section 9.3.4; or

 
(4)           performance or nonperformance by Tenant or a person or entity
employed by Tenant in the completion of any work; or
 
(5)           any delay resulting from Tenant's having taken possession of the
Premises for any reason before substantial completion of the Tenant
Improvements; or
 
(6)           Tenant's request for additional bidding or rebidding of the cost
of all or a portion of the Tenant Improvements; or
 
(7)           any error in the Plans or other documents caused by Tenant, or its
employees, agents, independent contractors, or consultants; or

 
 

--------------------------------------------------------------------------------

 
 
(8)           any other material delay chargeable to Tenant, or its employees,
agents, independent contractors, or consultants.
 
9.3.9           Additional Space Not Covered. This exhibit shall not apply to
any additional space added to the original Premises at any time after the Date
of this Lease, whether under any options under this Lease or otherwise, or to
any portion of the original Premises or any additions to the original Premises
in the event of a renewal or extension of the initial Lease Term, whether under
any options under this Lease or otherwise, unless expressly so provided in this
Lease or an amendment to this Lease.
 
10.           LIENS. The interest of Landlord in the Premises shall not be
subject in any way to any liens, including construction liens, for Alterations
made by or on behalf of Tenant. This exculpation is made with express reference
to Section 713.10, Florida Statutes. Landlord and Tenant acknowledge and agree
that there is no requirement under this Lease that Tenant make any alterations
or improvements to the Premises and no improvements to be made by Tenant to the
Premises constitute “the pith of the lease” as provided in applicable Florida
law. If any lien is filed against the Premises for work or materials claimed to
have been furnished to Tenant, Tenant shall cause it to be discharged of record
or properly transferred to a bond under Section 713.24, Florida Statutes, within
ten days after notice to Tenant. Further, Tenant shall indemnify, defend, and
save Landlord harmless from and against any damage or loss, including reasonable
attorneys’ fees, incurred by Landlord as a result of any liens or other claims
arising out of or related to work performed in the Premises by or on behalf of
Tenant. Tenant shall notify every contractor making improvements to the Premises
that the interest of the Landlord in the Premises shall not be subject to liens.
Tenant has no responsibility for liens placed in connection with the Tenant
Improvements.
 
11.           ACCESS TO PREMISES. Landlord and persons authorized by Landlord
shall have the right, at all reasonable times, to enter and inspect the Premises
and to make repairs and alterations Landlord deems necessary, with reasonable
prior notice, except in cases of emergency. Landlord shall make commercially
reasonable efforts to minimize interference with Tenant’s business operations.
 
12.           COMMON AREAS. The “Common Areas” of the Building include such
areas and facilities as delivery facilities, walkways, landscaped and planted
areas, and parking facilities and are those areas designated by Landlord for the
general use in common of occupants of the Building, including Tenant. The Common
Areas shall at all times be subject to the exclusive control and management of
Landlord. Landlord may grant third parties specific rights concerning portions
of the Common Areas. Landlord may increase, reduce, improve, or otherwise alter
the Common Areas, otherwise make improvements, alterations, or additions to the
Building, and change the name or number by which the Building is known. Landlord
may also temporarily close the Common Areas to make repairs. In addition,
Landlord may temporarily close the Building and preclude access to the Premises
in the event of casualty, governmental requirements, the threat of an emergency
such as a hurricane or other act of God, or if Landlord otherwise reasonably
deems it necessary in order to prevent damage or injury to person or property.
This Lease does not create, nor will Tenant have any express or implied easement
for, or other rights to, air, light, or view over, from, or about the Building.
Except in the case of an emergency, Landlord shall make commercially reasonable
efforts to minimize interference with Tenant’s parking rights or access to the
Premises.
 
13.           CASUALTY DAMAGE. If: (a) the Building shall be so damaged that
substantial alteration or reconstruction of the Building shall, in Landlord’s
opinion, be required (whether or not the Premises shall have been damaged by the
casualty); or (b) the Premises shall be partially damaged by casualty during the
last two

 
 

--------------------------------------------------------------------------------

 
 
years of the Lease Term, and the estimated cost of repair exceeds $200,000;
Landlord may, within 45 days after the casualty, give notice to Tenant of
Landlord’s election to terminate this Lease, and the balance of the Lease Term
shall automatically expire on the fifth day after the notice is delivered, with
Rent being payable only through the date of the damage. If Landlord does not
elect to terminate this Lease, Landlord shall proceed with reasonable diligence
to restore the Building and the Premises to substantially the same condition
they were in immediately before the happening of the casualty. However, Landlord
shall not be required to restore any unleased premises in the Building or any
portion of Tenant’s property. Rent shall abate in proportion to the portion of
the Premises not useable by Tenant as a result of any casualty covered by
insurance carried or required to be carried by Landlord under this Lease, as of
the date on which the Premises becomes unusable; provided, however, that if the
Premises are partially destroyed, and the remaining portion is not useable for
Tenant’s business purposes, the rental abatement described herein shall apply to
the entire Premises. Landlord shall not otherwise be liable to Tenant for any
delay in restoring the Premises or any inconvenience or annoyance to Tenant or
injury to Tenant’s business resulting in any way from the damage or the repairs,
Tenant’s sole remedy being the right to an abatement of Rent. Notwithstanding
anything to the contrary in the Lease, in the event of damage or destruction to
the Premises, or that prevents use of or access to the Premises, Tenant may
terminate this Lease, effective as of the date of such damage or destruction, if
repairs have not been substantially completed within 235 days of the date of the
casualty.
 
14.           CONDEMNATION. If the whole or any substantial part of the Premises
shall be condemned by eminent domain or acquired by private purchase in lieu of
condemnation, this Lease shall terminate on the date on which possession of the
Premises is delivered to the condemning authority and Rent shall be apportioned
and paid to that date. If no portion of the Premises is taken but a substantial
portion of the Building is taken, at Landlord’s option, this Lease shall
terminate on the date on which possession of such portion of the Building is
delivered to the condemning authority and Rent shall be apportioned and paid to
that date. Tenant shall have no claim against Landlord for the value of any
unexpired portion of the Lease Term, nor shall Tenant be entitled to any part of
the condemnation award or private purchase price. If this Lease is not
terminated as provided above, Rent shall abate in proportion to the portion of
the Premises condemned.
 
15.           REPAIR AND MAINTENANCE. Landlord shall repair and maintain in good
order and condition, consistent with comparable buildings, ordinary wear and
tear excepted, the Common Areas, mechanical and equipment rooms, the foundation
and roof of the Building, the exterior and demising walls of the Building, the
exterior doors and windows of the Building, the structural portions of the
Building, the elevators, and the base building portions of the electrical,
plumbing, mechanical, fire protection, life safety, and HVAC systems servicing
the Building. The base building portion of: (a) the electrical system, is the
portions of it up to and including the base building standard electrical panels
in the Building’s core; (b) the plumbing system, is the cold water riser in the
wall behind the Building bathrooms, and (c) the HVAC system, includes the main
HVAC trunk lines in to the VAV boxes to the Premises and all HVAC distribution
from the VAV boxes to the Premises. However, Tenant shall pay the cost of any
such repairs or maintenance resulting from acts or omissions of Tenant, its
employees, agents, or contractors. Additionally, Landlord shall replace the
Building standard fluorescent light tubes in the Premises. Except to the extent
Landlord is obligated to repair and maintain the Premises as provided above,
Tenant shall, at its sole cost, repair, replace, and maintain the non-structural
interior portions of the Premises (including the non-structural walls, ceilings,
and floors in the Premises, and any specialized electrical, plumbing,
mechanical, fire protection, life safety and HVAC systems servicing the Premises
requested by Tenant exclusively for their use) in a clean, attractive condition
in compliance with all laws; provided, however, that Landlord, at Tenant’s cost
and expense, shall maintain any supplemental HVAC units required by Tenant for
service. Tenant shall pay all such maintenance and repair costs within 10 days
after receipt of Landlord’s invoice.  The provisions of Articles 14 and 15 shall
control as to work required as a result of casualty or condemnation. All
replacements shall be of equal quality and class to the original items replaced.
Tenant shall not commit or allow to be committed any waste on any portion of the
Premises.

 
 

--------------------------------------------------------------------------------

 
 
16.           ESTOPPEL CERTIFICATES. From time to time, Tenant, on not less than
ten business days’ prior notice, shall execute and deliver to Landlord an
estoppel certificate in a form generally consistent with the requirements of
institutional lenders and certified to Landlord and any mortgagee or prospective
mortgagee or purchaser of the Building.
 
17.           SUBORDINATION. This Lease is and shall be subject and subordinate
to all mortgages that may now or hereafter affect the Building, and to all
renewals, modifications, consolidations, replacements, and extensions of the
mortgages. This article shall be self-operative and no further instrument of
subordination shall be necessary. However, in confirmation of this
subordination, Tenant shall execute promptly any certificate that Landlord may
request that includes a commercially reasonable non-disturbance provision for
the benefit of Tenant. If the interest of Landlord under this Lease is
transferred by reason of or assigned in lieu of foreclosure or other proceedings
for enforcement of any mortgage, or if this Lease is terminated by foreclosure
of any mortgage to which this Lease is subordinate, then Tenant will (a) attorn
to the purchaser or assignee and will perform for its benefit all the terms of
this Lease on Tenant’s part to be performed with the same force and effect as if
the purchaser or assignee were the Landlord originally named in this Lease, in
consideration of the written and commercially reasonable non-disturbance
agreement of the purchaser or assignee; or (b) enter into a new lease with the
purchaser or assignee for the remainder of the Lease Term and otherwise on the
same terms as provided in this Lease. Landlord shall use its commercially
reasonable efforts to obtain a Subordination, Non-Disturbance, and Attornment
Agreement from any existing and future lender.
 
18.           LIABILITY. To the extent permitted by applicable law, and subject
to any rights of sovereign immunity, Landlord and Tenant agree that each shall
be responsible to reimburse the other for costs resulting from loss (including
reasonable attorneys' fees and costs), damage, or injury claimed by third
parties, but only to the extent of the responsible party's own acts or omissions
and the acts and omissions of its own employees or agents (specifically
including negligence and the failure to comply with this Lease).
 
19.           NO WAIVER. The failure of a party to insist on the strict
performance of any provision of this Lease or to exercise any remedy for any
default shall not be construed as a waiver. The waiver of any noncompliance with
this Lease shall not prevent subsequent similar noncompliance from being a
default. No waiver shall be effective unless expressed in writing and signed by
the waiving party. No notice to or demand on a party shall of itself entitle the
party to any other or further notice or demand in similar or other
circumstances. The receipt by Landlord of any Rent after default on the part of
Tenant (whether the Rent is due before or after the default) shall not excuse
any delays as to future Rent payments and shall not be deemed to operate as a
waiver of any then existing default by Tenant or of the right of Landlord to
enforce the payment of any other Rent reserved in this Lease or to pursue
eviction or any other remedies available to Landlord. No payment by Tenant, or
receipt by Landlord, of a lesser amount than the Rent actually owed under the
terms of this Lease shall be deemed to be anything other than a payment on
account of the earliest stipulated Rent. No endorsement or statement on any
check or any letter accompanying any check or payment of Rent will be deemed an
accord and satisfaction. Landlord may accept the check or payment without
prejudice to Landlord’s right to recover the balance of the Rent or to pursue
any other remedy. It is the intention of the parties that this article modify
the common law rules of waiver and estoppel and the provisions of any statute
which might dictate a contrary result.

 
 

--------------------------------------------------------------------------------

 
 
20.           SERVICES AND UTILITIES. Landlord shall furnish the following
services: (a) air conditioning and heating for reasonably comfortable occupancy
in season Monday through Friday from 7:00
a.m. to 7:00 p.m. and Saturday from 8:00 a.m. to 12:00 p.m., legal holidays
excluded; at other times, air conditioning and heating will be furnished at a
Building standard charge (which is $35 per hour as of the Date of this Lease and
is subject to increase from time to time) and is payable by Tenant to Landlord
on written demand by Landlord and on Building standard terms relating to advance
notice, minimum hours, minimum zones, and other matters; (b) janitorial and
general cleaning service on business days; (c) passenger elevator service to all
floors of the Building; (d) rest room facilities and necessary lavatory
supplies, including cold running water; and (e) electricity for the purposes of
lighting and general office equipment use in amounts consistent with Building
standard electrical capacities. Landlord shall have the right to select the
Building’s electric service provider and to switch providers at any time.
Tenant’s use of electrical services furnished by Landlord shall not exceed,
either in voltage, rated capacity, use, or overall load, that which Landlord
deems to be standard for the Building. In no event shall Landlord be liable for
damages resulting from the failure to furnish any service, and any interruption
or failure shall in no manner entitle Tenant to any remedies including abatement
of Rent. Tenant shall be provided with a Building access card for each occupant
of the Premises, at no charge, enabling Tenant and its employees to access and
use the Premises on a 24 hour per day, 7 day per week basis.  Any replacement
cards must be purchased from Landlord at a Building standard charge (which is
$10 per card as of the Date of this Lease and is subject to increase from time
to time). Landlord shall permit Tenant, at Tenant’s sole cost and expense, to
install any additional electrical requirements above base building standard
needed to accommodate electrical requirements of equipment used exclusively by
Tenant. This additional electrical capacity shall be metered separately with
consumption paid directly by Tenant. All costs associated with the additional
usage and the installation and maintenance of supplementary HVAC units required
by Tenant shall be paid by Tenant as additional rent, including costs of
separate meters.
 
21.           SECURITY DEPOSIT. The Security Deposit shall be held by Landlord
as security for Tenant’s full and faithful performance of this Lease including
the payment of Rent. Tenant grants Landlord a security interest in the Security
Deposit. The Security Deposit may be commingled with other funds of Landlord and
Landlord shall have no liability for payment of any interest on the Security
Deposit. Landlord may apply the Security Deposit to the extent required to cure
any default by Tenant that is not cured within the cure period permitted under
this Lease. If Landlord so applies the Security Deposit, Tenant shall deliver to
Landlord the amount necessary to replenish the Security Deposit to its original
sum within five business days after notice from Landlord. The Security Deposit
shall not be deemed an advance payment of Rent or a measure of damages for any
default by Tenant, nor shall it be a defense to any action that Landlord may
bring against Tenant.
 
22.           GOVERNMENTAL REGULATIONS. Tenant shall promptly comply with all
laws, codes, and ordinances of governmental authorities, including the Americans
With Disabilities Act of 1990 (“ADA”) and all similar present or future laws in
regard to Tenant’s business operations and to modifications  or alterations
required within the Premises as a result of Tenant’s specific and unique
business  operations. Landlord shall comply with all laws, codes, and
ordinances, including the ADA, that require modifications or alterations that
apply to buildings or projects in general, without reference to specific usage,
with the cost of such compliance being allocated in accordance with the terms of
Section 5.
 
23.           SIGNS. No signage shall be placed by Tenant on any portion of the
Building. However, Tenant shall be permitted to place a sign bearing its name at
the entrance door to the Premises. Landlord will provide Building standard
signage outside the Premises and outside the Building at Landlord’s cost).
Tenant will be furnished a single listing of its name in the Building’s
directory (at Landlord’s cost), all in accordance with the criteria adopted from
time to time by Landlord for the Building. Any changes or additional listings in
the directory shall be furnished (subject to availability of space) for a
Building standard charge.

 
 

--------------------------------------------------------------------------------

 
 
24.           BROKER. Landlord and Tenant represent and warrant that they
neither consulted nor negotiated with any broker or finder regarding the
Premises. Each Landlord and Tenant shall be responsible for all damages and
losses resulting from a party’s breach of the foregoing representation.
 
25.           END OF TERM. Tenant shall surrender the Premises to Landlord at
the expiration or sooner termination of this Lease in good order and condition,
broom clean, except for reasonable wear and tear. Tenant shall be liable to
Landlord for all damages, including any consequential damages that Landlord may
suffer by reason of any holding over by Tenant, provided that, for the first 30
days of holdover, as long as Tenant is not in default beyond any applicable
notice and cure period, tenancy shall be per diem and month-to- month
thereafter. Tenant's liability for damages for holdover shall be to pay 150% of
Rent in effect at the end of the Term per month. All Alterations, including HVAC
equipment, wall coverings, carpeting and other floor coverings, ceiling tiles,
blinds and other window treatments, lighting fixtures and bulbs, built in or
attached shelving, built in furniture, millwork, counter tops, cabinetry, all
doors (both exterior and interior), bathroom fixtures, sinks, kitchen area
improvements, and wall mirrors, made by Landlord or Tenant to the Premises shall
become Landlord’s property on the expiration or sooner termination of the Lease
Term. On the expiration or sooner termination of the Lease Term, Tenant, at its
expense, shall remove from the Premises all moveable furniture, furnishings,
equipment, and other articles of moveable personal property owned by Tenant and
located in the Premises that can be removed without damage to the Premises. Any
items of Tenant’s property that shall remain in the Premises after the
expiration or sooner termination of the Lease Term, may, at the option of
Landlord, be deemed to have been abandoned, and in that case, those items may be
retained by Landlord as its property to be disposed of by Landlord, without
accountability to Tenant or any other party, in the manner Landlord shall
determine, at Tenant’s expense.
 
26.           ATTORNEYS’ FEES. The prevailing party in any litigation arising
out of or in any manner relating to this Lease shall be entitled to recover from
the losing party reasonable attorneys’ fees and costs.
 
27.           NOTICES. Any notice to be given under this Lease may be given
either by a party itself or by its attorney or agent and shall be in writing and
delivered by hand, by nationally recognized overnight air courier service (such
as Federal Express), or by the United States Postal Service, registered or
certified mail, return receipt requested, in each case addressed to the
respective party at the party’s notice address. A notice shall be deemed
effective upon receipt or the date sent if it is returned to the addressor
because it is refused, unclaimed, or the addressee has moved.
 
28.           IMPOSSIBILITY OF PERFORMANCE. For purposes of this Lease, the term
“Unavoidable Delay” shall mean any delays due to strikes, lockouts, civil
commotion, war or warlike operations, terrorism, bioterrorism, invasion,
rebellion, hostilities, military or usurped power, sabotage, government
regulations or controls, inability to obtain any material, utility, or service
because of governmental restrictions, hurricanes, floods, or other natural
disasters, acts of God, or any other cause beyond the direct control of the
party delayed. Notwithstanding anything in this Lease to the contrary, if
Landlord or Tenant shall be delayed in the performance of any act required under
this Lease by reason of any Unavoidable Delay, then provided notice of the
Unavoidable Delay is given to the other party within ten business days after its
occurrence, performance of the act shall be excused for the period of the delay
and the period for the performance of the act shall be extended for a reasonable
period, in no event to exceed a period equivalent to the period of the delay.
The provisions of this article shall not operate to excuse Tenant from the
payment of Rent or from surrendering the Premises at the end of the Lease Term,
and shall not operate to extend the Lease Term. Delays or failures to perform
resulting from lack of funds or the increased cost of obtaining labor and
materials shall not be deemed delays beyond the direct control of a party.

 
 

--------------------------------------------------------------------------------

 
 
29.           PARKING. Tenant shall be entitled to use the number of parking
spaces in the Parking Areas that corresponds to the Parking Ratio applied to the
Rentable Area of the Premises, rounded down to the nearest whole number.
“Parking Areas” shall mean the areas available for automobile parking in
connection with the Building as those areas may be designated by Landlord from
time to time; provided, however, that Landlord shall not make changes to the
parking lots available as of the Commencement Date that decrease the number of
parking spaces in the Parking Areas or that adversely affect access.
“Parking Ratio” shall mean the number of parking spaces for each 1,000 rentable
square feet of space in the Premises from time to time as specified by
applicable DRI and land use regulations applicable to the Building; provided,
however, that no change in the Parking Ratio shall decrease the number of
parking spaces available to Tenant as described in this Lease. As of the Date of
this Lease, the Parking Ratio is 3.5 parking spaces per 1,000 rentable square
feet. Except for particular spaces and areas designated from time to time by
Landlord for reserved parking, if any, all parking in the Parking Areas shall be
on an unreserved, first come, first served basis. Landlord reserves the right to
(a) reduce the number of spaces in the Parking Areas, as long as the number of
parking spaces remaining is in compliance with all applicable governmental
requirements and so long as there is no decrease in the number of parking spaces
granted to Tenant hereunder; (b) to reserve spaces for the exclusive use of
specific parties so long as the reservation of such spaces does not decrease the
number of spaces granted to Tenant hereunder; and
(c) change the access to the Parking Areas, provided that some manner of
reasonable access to the Parking Areas remains after the change; and none of the
foregoing shall entitle Tenant to any claim against Landlord or to any abatement
of Rent. During the Term (including the Renewal Term) there is no separate
charge for Tenant for any of the non-reserved spaces granted to Tenant hereunder
or for visitor parking, except that the visitor spaces may be metered. Landlord
will provide Tenant with a parking permit according to the Parking Ratio. These
permits must be displayed in accordance with the directions provided. Parking
permits or stickers, key cards, or any other devices or forms of identification
or entry supplied by Landlord (collectively “Cards”) shall remain the property
of Landlord. Cards are not transferable and any Card in the possession of an
unauthorized holder will be void. Loss or theft of Cards and lost or stolen
cards later found by Tenant must be reported to Landlord immediately. Any Cards
lost or stolen and later found on any unauthorized car will be confiscated and
the illegal holder will be subject to prosecution.
 
 
30.
RELOCATION.  INTENTIONALLY DELETED

 
 
31.
OPTION TO EXTEND.

 
31.1           Tenant shall have the option to extend the Lease Term for an
additional period of sixty months (the “Renewal Term”), on the same terms and
conditions as provided in the Lease, except that the Base Rent for the Renewal
Term shall be increased in accordance with the CPI, as defined below. The Base
Rent for the Renewal Term will be the Base Rent for the month immediately
preceding the commencement of the Renewal Term multiplied by a fraction, the
numerator of which is the June 2019 CPI and the denominator of which is the June
2018 CPI.
 
31.1.1           For purposes of this Lease, “CPI” means the Consumer Price
Index (All Urban Consumers, Tampa-St. Petersburg-Clearwater, Florida,
1982-84=100) issued by the Bureau of Labor Statistics of the United States
Department of Labor. If the Bureau of Labor Statistics ceases publication of
this Consumer Price Index, the Landlord, using reasonable judgment, will select
another index similar to the one previously published by the Bureau of Labor
Statistics.
 

 
 

--------------------------------------------------------------------------------

 
 
31.1.2           Landlord shall have no obligation to perform any alterations or
tenant improvements or other work in the Premises and Tenant shall continue
possession of the Premises in its “as-is,” “where is” condition.
 
31.2           The exercise of the option set forth in this article shall only
be effective on, and in strict compliance with, the following terms and
conditions:
 
31.2.1           Notice of Tenant's exercise of the option (the "Extension
Notice") shall be given by Tenant to Landlord no later than eight (8) months
prior to the expiration date of the initial Lease Term. Time shall be of the
essence as to the exercise of any election by Tenant under this article.
 
31.2.2           At the time of Tenant giving Landlord notice of its election to
extend the Lease Term and on the expiration of the Lease Term, the Lease shall
be in full force and effect and Tenant shall not be in default under any of the
terms, covenants, and conditions of the Lease beyond any applicable grace
period.
 
31.2.3           No portion of the Premises is sublet to anyone in violation of
this Lease at the expiration date of the Lease Term.
 
31.2.4           Within 45 days after receipt of the Extension Notice, Landlord
and Tenant shall enter into an amendment to the Lease extending the Lease Term
on the terms and conditions of this subsection.
 
31.2.5           If Landlord and Tenant enter into any agreement extending the
Term on terms different than those set forth in this article, then such mutually
agreed to terms shall supersede and replace the terms set forth in this article.

 
 

--------------------------------------------------------------------------------

 
 
 
 
32.
GENERAL PROVISIONS.

 
32.1           Construction Principles. The words “including” and “include” and
similar words will not be construed restrictively to limit or exclude other
items not listed. This Lease has been negotiated “at arm’s-length” by Landlord
and Tenant, each having the opportunity to be represented by legal counsel of
its choice and to negotiate the form and substance of this Lease. Therefore,
this Lease shall not be more strictly construed against either party by reason
of the fact that one party may have drafted this Lease. If any provision of this
Lease is determined to be invalid, illegal, or unenforceable, the remaining
provisions of this Lease shall remain in full force, if the essential provisions
of this Lease for each party remain valid, binding, and enforceable. The parties
may amend this Lease only by a written agreement of the parties. This Lease
shall constitute the entire agreement of the parties concerning the matters
covered by this Lease. All prior understandings and agreements had between the
parties concerning those matters, including all preliminary negotiations, lease
proposals, letters of intent, and similar documents, are merged into this Lease,
which alone fully and completely expresses the understanding of the parties.
Landlord and Tenant intend that faxed signatures constitute original signatures
binding on the parties. This Lease shall bind and inure to the benefit of the
heirs, personal representatives, and, except as otherwise provided, the
successors and assigns of the parties to this Lease. Any liability or obligation
of Landlord or Tenant arising during the Lease Term shall survive the expiration
or earlier termination of this Lease.
 
32.2           Radon Gas. The following notification is provided under Section
404.056(6), Florida Statutes: “Radon is a naturally occurring radioactive gas
that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon and radon testing may be
obtained from your county health department.”
 
32. 4           Exhibits.  All exhibits, riders, and addenda attached to this
Lease shall, by this reference, be incorporated into this Lease. The following
exhibits are attached to this Lease:
 


EXHIBIT “A” – Legal Description of the Building EXHIBIT “B” – Sketch of Premises
EXHIBIT “C” – Intentionally Omitted EXHIBIT “D” – Rules and Regulations EXHIBIT
“E” – Commencement Date Letter

 
 

--------------------------------------------------------------------------------

 
 
 
33. JURY WAIVER; COUNTERCLAIMS. LANDLORD AND TENANT KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM INVOLVING ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE. TENANT FURTHER WAIVES THE RIGHT TO INTERPOSE ANY PERMISSIVE COUNTERCLAIM OF ANY NATURE IN ANY ACTION
TO OBTAIN POSSESSION OF THE PREMISES.




 
IN WITNESS WHEREOF, this Lease has been executed on behalf of Landlord and
Tenant as of the Date of this Lease.
 


LANDLORD:

 
Signature of Witness 1 Print name of Witness 1
 


Signature of Witness 2


 
UNIVERSITY   OF   SOUTH   FLORIDA   RESEARCH FOUNDATION, INCORPORATED, a
corporation not for profit under Chapter 617, Florida Statutes, and a direct
support organization of the University of South Florida pursuant to Section
1004.28, Florida Statutes




By:
                                                                            Name:  Paul
R. Sanberg, Ph.D., D.Sc.
Print name of Witness 2


 
Title:            President
Date:                                                           
 
Signature of Witness 1 Print name of Witness 1
 
Signature of Witness 2
 
TENANT:
 
 


LION BIOTECHNOLOGIES, INC., a Nevada corporation




By: Name:
Title:

Signature of Witness 1
Print name of Witness 1
 
Signature of Witness 2


    Date:                        
 
 


 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT “A”
 


LEGAL DESCRIPTION OF THE BUILDING




[legaldescrip.jpg]
 
 

--------------------------------------------------------------------------------

 
EXHIBIT “B” SKETCH OF PREMISES
[sketch.jpg]
 
The above plan is for location of Premises only and is not a representation by
Landlord as to any other improvements shown.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “C” INTENTIONALLY OMITTED

 
 

--------------------------------------------------------------------------------

 



EXHIBIT “D”
 


RULES AND REGULATIONS
 


1.           The sidewalks and public portions of the Building, such as
entrances, passages, courts, parking areas, elevators, vestibules, stairways,
corridors, or halls shall not be obstructed or encumbered by Tenant or its
employees, agents, invitees, or guests nor shall they be used for any purpose
other than ingress and egress to and from the Premises.
 


2.           No awnings or other projections shall be attached to the outside
walls of the Building. No curtains, blinds, shades, louvered openings, or
screens shall be attached to or hung in, or used in connection with, any window
or door of the Premises, without the prior written consent of Landlord, unless
installed by Landlord. No aerial or antenna shall be erected on the roof or
exterior walls of the Premises or on the Building without the prior written
consent of Landlord in each instance.
 


3.           No sign, advertisement, notice, or other lettering shall be
exhibited, inscribed, painted, or affixed by Tenant on any part of the outside
of the Premises or Building or on corridor walls or doors or mounted on the
inside of any windows or within the interior of the Premises, if visible from
the exterior of the Premises, without the prior written consent of Landlord.
Signs on any entrance door or doors shall conform to Building standards and
shall, at Landlord’s expense, be inscribed, painted, or affixed for Tenant by
sign makers approved by Landlord.
 


4.           The sashes, sash doors, skylights, windows, heating, ventilating,
and air conditioning vents and doors that reflect or admit light and air into
the halls, passageways, or other public places in the Building shall not be
covered or obstructed by Tenant, or its employees, agents, invitees, or guests,
nor shall any bottles, parcels, or other articles be placed outside of the
Premises.
 


5.           No show cases or other articles shall be put in front of or affixed
to any part of the exterior of the Building, nor placed in the public halls,
corridors, or vestibules without the prior written consent of Landlord.
 


6.           Except for the initial Tenant Improvements, whenever Tenant shall
submit to Landlord any plan, agreement, assignment, sublease, or other document
for Landlord’s consent or approval, Tenant shall reimburse Landlord, on demand,
for the true actual out-of-pocket costs for the services of any architect,
engineer, or attorney employed by Landlord to review or prepare the plan,
agreement, assignment, sublease, consent, or other document, and pay Landlord a
reasonable and prior agreed to Building standard administrative fee for its
services relating to the consent or approval.
 


7.           The water and wash closets and other plumbing fixtures shall not be
used for any purpose other than those for which they were constructed, and no
sweepings, rubbish, rags, or other substances shall be thrown in them. All
damages resulting from any misuse of fixtures shall be borne by the Tenant who,
or whose employees, agents, invitees, or guests, shall have caused the damages.
 


8.           Tenant shall not in any way deface any part of the Premises or the
Building. Tenant shall not lay linoleum, or other similar floor covering, so
that the same shall come in direct contact with the floor of the Building, and,
if linoleum or other similar floor covering is desired to be used, an
interlining of builder’s deadening felt shall be first affixed to the floor, by
a paste or other material, soluble in water, the use of cement or other similar
adhesive material being expressly prohibited.

 
 

--------------------------------------------------------------------------------

 
 
9.           No animals of any kind (except dogs assisting disabled persons)
shall be brought on the Premises or Building.
 


10.           The Premises shall not be used for lodging or cooking, except that
use by Tenant of Underwriters’ Laboratory-approved equipment for brewing coffee,
tea, hot chocolate, and similar beverages and a microwave oven for food warming
and a toaster or toaster oven, a refrigerator, and a dishwasher shall be
permitted, provided that such equipment and use is in accordance with all
applicable governmental requirements.
 


11.           No office space in the Building shall be used for the distribution
or for the storage of merchandise or for the sale at auction or otherwise of
merchandise, goods, or property of any kind.
 


12.           Tenant shall not make or permit to be made any unseemly or
disturbing noises, or electromagnetic or radio interference, or vibrations, or
disturb or interfere with occupants of the Building Project or neighboring
premises or those having business with them, or interfere with equipment of
Landlord or occupants of the Building Project, whether by the use of any musical
instrument, radio, television, machines or equipment, unmusical noise,
whistling, singing, or in any other way, including use of any wireless device or
equipment. Tenant shall not throw anything out of the doors or windows or down
the corridors, stairwells, or elevator shafts of the Building.
 


13.           Neither Tenant nor any of Tenant’s employees, agents, invitees, or
guests shall at any time bring or keep on the Premises any firearms,
inflammable, combustible, or explosive substance or any chemical substance,
other than reasonable amounts of cleaning fluids and solvents and laboratory
chemicals, biological and biomedical materials required in the normal operation
of Tenant’s business, all of which shall only be used and stored in strict
compliance with all applicable environmental laws and governmental requirements.
 


14.           Landlord shall have a valid pass key to all spaces within the
Premises at all times during the Lease Term. No additional locks or bolts of any
kind shall be placed on any of the doors or windows by Tenant, nor shall any
changes be made in existing locks or the mechanism of the locks, without the
prior written consent of the Landlord and unless and until a duplicate key is
delivered to Landlord. Tenant must, on the termination of its tenancy, restore
to the Landlord all keys to stores, offices, and toilet rooms, either furnished
to or otherwise procured by Tenant, and in the event of the loss of any keys so
furnished, Tenant shall pay Landlord for the replacement cost of them.
 


15.           All deliveries and removals shall be accomplished only through the
approved loading/service area doors, using the freight elevator only, and during
normal business hours unless otherwise agreed by Landlord. Tenant shall assume
all liability and risk concerning these movements. Landlord may restrict the
location where heavy or bulky matters may be placed inside the Premises.
 
 
 
 

--------------------------------------------------------------------------------

 


16.           Tenant shall not, unless otherwise approved by Landlord, occupy or
permit any portion of the Premises demised to it to be occupied as, by, or for a
public stenographer or typist, barber shop, bootblacking, beauty shop or
manicuring, beauty parlor, telephone or telegraph agency, telephone or
secretarial service, messenger service, travel or tourist agency, a personnel or
employment agency, public restaurant or bar, commercial document reproduction or
offset printing service, ATM or similar machines, retail, wholesale, or discount
shop for sale of merchandise, retail service shop, labor union, school,
classroom, or training facility, an entertainment, sports, or recreation
facility, an office or facility of a foreign consulate or any other form of
governmental or quasi-governmental bureau, department, or agency, including an
autonomous governmental corporation, a place of public assembly (including a
meeting center, theater, or public forum), a facility for the provision of
social welfare or clinical health services, a medical or health care office of
any kind, a telemarketing facility, a customer service call center, a firm the
principal business of which is real estate brokerage, a company engaged in the
business of renting office or desk space, a public finance (personal loan)
business, or manufacturing, or any other use that would, in Landlord’s
reasonable opinion, impair the reputation or quality of the Building, overburden
any of the Building systems, Common Areas, or Parking Areas (including any use
that would create a population density in the Premises which is in excess of the
density which is standard for the Building), impair Landlord’s efforts to lease
space or otherwise interfere with the operation of the Building, unless Tenant’s
Lease expressly grants permission to do so. Tenant shall not operate or permit
to be operated on the Premises any coin or token operated vending machine or
similar device (including telephones, lockers, toilets, scales, amusement
devices, and machines for sale of beverages, foods, candy, cigarettes, or other
goods), except for those vending machines or similar devices that are for the
sole and exclusive use of Tenant’s employees, and then only if operation of the
machines or devices does not violate the lease of any other tenant of the
Building Project. Tenant shall not engage or pay any employees on the Premises,
except those actually working for Tenant on the Premises, nor advertise for
labor giving an address at the Premises.
 


17.           Tenant shall not create or use any advertising mentioning or
exhibiting any likeness of the Building without the prior written consent of
Landlord. Landlord shall have the right to prohibit any advertising that, in
Landlord’s reasonable opinion, tends to impair the reputation of the Building or
its desirability as a building for offices, and on notice from Landlord, Tenant
shall discontinue the advertising.
 


18.           Landlord reserves the right to exclude from the Building all
persons who do not present a pass to the Building on a form or card approved by
Landlord or other identification documentation required by Landlord. Tenant
shall be responsible for all its employees, agents, invitees, or guests who have
been issued a pass at the request of Tenant and shall be liable to Landlord for
all acts of those persons.
 


19.           The Premises shall not be used for lodging or sleeping, or for any
immoral, disreputable, or illegal purposes, or for any purpose that may be
dangerous to life, limb, or property.
 


20.           Any maintenance requirements of Tenant will be attended to by
Landlord only on application at the Landlord’s office at the Building Project.
Landlord’s employees shall not perform any work or do anything outside of their
regular duties, unless under specific instructions from the office of Landlord.
 


21.           Canvassing, soliciting, and peddling within the Building is
prohibited and Tenant shall cooperate to prevent such activities.
 



 
 

--------------------------------------------------------------------------------

 



22.           There shall not be used in any space, or in the public halls of
the Building, either by Tenant or by jobbers or others, in the delivery or
receipt of merchandise to Tenant, any hand trucks, except those equipped with
rubber tires and side guards. No hand trucks shall be used in elevators other
than those designated by Landlord as service elevators. All deliveries shall be
confined to the service areas and through the approved service entries.
 


23.           In order to obtain maximum effectiveness of the cooling system,
Tenant shall use reasonable efforts to lower and/or close venetian or vertical
blinds or drapes when the sun’s rays fall directly on the exterior windows of
the Premises.


24.           If, in Landlord’s reasonable opinion, the replacement of ceiling
tiles becomes necessary after they have been removed on behalf of Tenant by
telephone company installers or others (in both the Premises and the public
corridors), the cost of replacements shall be charged to Tenant on a per tile
basis.
 


25.           All paneling or other wood products not considered furniture that
Tenant shall install in the Premises shall be of fire retardant materials.
Before the installation of these materials, Tenant shall submit to Landlord a
satisfactory (in the reasonable opinion of Landlord) certification of the
materials’ fire retardant characteristics.
 


26.           Tenant, its employees, agents, contractors, and invitees shall not
be permitted to occupy at any one time more than the number of parking spaces in
the Parking Areas permitted in the Lease (including any parking spaces reserved
exclusively for Tenant). Usage of parking spaces shall be in common with all
other tenants of the Building and their employees, agents, contractors, and
invitees. All parking space usage shall be subject to any reasonable rules and
regulations for the sale and proper use of parking spaces that Landlord may
prescribe. Tenant’s employees, agents, contractors, and invitees shall abide by
all posted roadway signs in and about the parking facilities. Landlord shall
have the right to tow or otherwise remove vehicles of Tenant and its employees,
agents, contractors, or invitees that are improperly parked, blocking ingress or
egress lanes, or violating parking rules, at the expense of Tenant or the owner
of the vehicle, or both, and without liability to Landlord. On request by
Landlord, Tenant shall furnish Landlord with the license numbers and
descriptions of any vehicles of Tenant, its principals, employees, agents, and
contractors. Tenant acknowledges that reserved parking spaces, if any, shall
only be reserved during the hours of 8:00 a.m. to 5:00 p.m., Monday through
Friday, legal holidays excluded. Parking spaces may be used for the parking of
passenger vehicles only and shall not be used for parking commercial vehicles or
trucks (except sports utility vehicles, mini-vans, and pick- up trucks utilized
as personal transportation), boats, personal watercraft, or trailers. No parking
space may be used for the storage of equipment or other personal property.
Overnight parking in the Parking Areas for two or more consecutive nights is
prohibited. Landlord, in Landlord’s sole and absolute discretion, may establish
from time to time a parking decal or pass card system, security check-in, or
other reasonable mechanism to restrict parking in the Parking Areas.
 


27.           All trucks and delivery vans shall be parked in designated areas
only and not parked in spaces reserved for cars. All delivery service doors are
to remain closed except during the time that deliveries, garbage removal, or
other approved uses are taking place. All loading and unloading of goods shall
be done only at the times, in the areas, and through the entrances designated
for loading purposes by Landlord.
 



 
 

--------------------------------------------------------------------------------

 



28.           Tenant shall be responsible for the removal and proper disposition
of all crates, oversized trash, boxes, and items termed garbage from the
Premises. The corridors and parking and delivery areas are to be kept clear of
these items. Tenant shall provide convenient and adequate receptacles for the
collection of standard items of trash and shall facilitate the removal of trash
by Landlord. Tenant shall ensure that liquids are not disposed of in the
receptacles.
 


29.           Tenant shall not conduct any business, loading or unloading,
assembling, or any other work connected with Tenant’s business in any public
areas.
 


30.           Landlord shall not be responsible for lost or stolen personal
property, equipment, or money occurring anywhere on the Building Project,
regardless of how or when the loss occurs.


31.           Neither Tenant, nor its employees, agents, invitees, or guests,
shall paint or decorate the Premises, or mark, paint, or cut into, drive nails
or screw into nor in any way deface any part of the Premises or Building without
the prior written consent of Landlord. Notwithstanding the foregoing, standard
picture hanging shall be permitted without Landlord’s prior consent. If Tenant
desires a signal, communications, alarm, or other utility or service connection
installed or changed, the work shall be done at the expense of Tenant, with the
approval and under the direction of Landlord. If Landlord consents, Tenant shall
promptly repair any damage to the Building resulting from Tenant’s activities,
including any damage due to preparations for storms.
 


32.           Tenant shall give Landlord prompt notice of all accidents to or
defects in air conditioning equipment, plumbing, electric facilities, or any
part or appurtenance of the Premises.
 


33.           Tenant agrees and fully understands that the overall aesthetic
appearance of the Building is of paramount importance; thus Landlord shall
maintain complete aesthetic control over any and every portion of the Premises
visible from outside the Premises including all fixtures, equipment, signs,
exterior lighting, plumbing fixtures, shades, awnings, merchandise, displays,
art work, wall coverings, or any other object used in Tenant’s business.
Landlord’s control over the visual aesthetics shall be complete and arbitrary.
Landlord will notify Tenant in writing of any aesthetic deficiencies and Tenant
will have seven days to correct the deficiencies to Landlord’s satisfaction or
Tenant shall be in default of this Lease and the Default article shall apply.
 


34.           Tenant shall not install, operate, or maintain in the Premises or
in any other area of the Building, any electrical equipment that does not bear
the U/L (Underwriters Laboratories) seal of approval, or that would overload the
electrical system or any part of the system beyond its capacity for proper,
efficient, and safe operation as determined by Landlord, taking into
consideration the overall electrical system and the present and future
requirements therefor in the Building. Tenant shall not furnish any cooling or
heating to the Premises, including the use of any electronic or gas heating
devices, without Landlord’s prior written consent.
 


35.           Under applicable law, the entire Building, including the Premises,
is deemed to be a “no smoking” building and smoking is prohibited on the
property.
 


36.           Tenant shall not allow the Premises to be occupied by more than
five persons per 1,000 square feet of rentable area.
 



 
 

--------------------------------------------------------------------------------

 



37.           Tenant will take all steps necessary to prevent: inadequate
ventilation, emission of chemical contaminants from indoor or outdoor sources,
or both, or emission of biological contaminants. Tenant will not allow any
unsafe levels of chemical or biological contaminants (including volatile organic
compounds) in the Premises, and will take all steps necessary to prevent the
release of contaminants from adhesives (for example, upholstery, wallpaper,
carpet, machinery, supplies, and cleaning agents).
 


38.           Tenant shall comply with any recycling programs for the Building
implemented by Landlord from time to time.
 


39.           Tenant shall not obtain for use in the Premises ice, drinking
water, towel, barbering, bootblacking, floor polishing, lighting maintenance,
cleaning, or other similar services from any persons not authorized by Landlord
in writing to furnish the services.
 


40.           Tenant shall not place a load on any floor of the Premises
exceeding the floor load per square foot area that such floor was designed to
carry.  Landlord reserves the right to prescribe the weight limitations and
position of all heavy equipment and similar items, and to prescribe the
reinforcing necessary, if any, that in the opinion of Landlord may be required
under the circumstances, such reinforcing to be at Tenant’s expense.


41.           All contractors performing work to the structure or systems of the
Building must be approved by Landlord.
 


42.           Tenant shall comply with all rules and regulations imposed by
Landlord as to any messenger center Landlord may establish for the Building and
as to the delivery of letters, packages, and other items to the Premises by
messengers.
 


43.           Landlord reserves the right to grant or deny access to the
Building to any telecommunications service provider. Access to the Building by
any telecommunications service provider shall be governed by the terms of
Landlord’s standard telecommunications license agreement, which must be executed
and delivered to Landlord by such provider before it is allowed any access
whatsoever to the Building.
 


44.           Landlord may, on request by any tenant, waive compliance by the
tenant with any of the Rules and Regulations provided that (a) no waiver shall
be effective unless in writing and signed by Landlord or Landlord’s authorized
agent, (b) a waiver shall not relieve the tenant from the obligation to comply
with the rule or regulation in the future unless expressly consented to by
Landlord, and (c) no waiver granted to any tenant shall relieve any other tenant
from the obligation of complying with the Rules and Regulations unless the other
tenant has received a similar waiver in writing from Landlord.
 


45.           Whenever these Rules and Regulations directly conflict with any of
the rights or obligations of Tenant under this Lease, this Lease shall govern.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT "E" COMMENCEMENT DATE LETTER
UNIVERSITY OF SOUTH FLORIDA RESEARCH FOUNDATION, INCORPORATED
3802 Spectrum Boulevard, Suite 100
Tampa, FL 33612
 
                                  , 2014
 
LION BIOTECHNOLOGIES, INC.
21900 Burbank Blvd, 3rd Floor Woodland Hills, CA  91367
 
Re:      Lease dated
, 2014 by and between University of South Florida Research Foundation,
Incorporated, as Landlord, and LION BIOTECHNOLOGIES, INC., as Tenant (the
"Lease")



Dear                       :
 
This will confirm that:
 
1.           All Tenant Improvements required under the terms of this Lease have
been satisfactorily performed in accordance with the Lease, and as of the date
of this notice Tenant has inspected the Premises and accepted the Premises
subject to the Terms of the Lease "as-is", "where-is"; and
 
2.           The  Commencement  Date  of  the  Lease  Term  is, and the
expiration date of the Lease Term is.
 
Sincerely,

UNIVERSITY OF SOUTH  FLORIDA RESEARCH  FOUNDATION,  INCORPORATED,
a Florida corporation not-for-profit under Chapter 617, Florida Statutes, and a
Direct Support Organization of the University of South Florida pursuant to
Section 1004.28, Florida Statutes

             
 
 
By:       Name:       Title:       Date:  


ACCEPTED AND AGREED:
 
TENANT:
LION BIOTECHNOLOGIES, INC.


By:
Name:
Title:
Date:   


